Name: Council Directive 92/93/EEC of 9 November 1992 amending Directive 75/275/EEC concerning the Community list of less- favoured farming areas within the meaning of Directive 75/268/EEC (Netherlands)
 Type: Directive
 Subject Matter: agricultural policy;  regions of EU Member States
 Date Published: 1992-11-23

 Avis juridique important|31992L0093Council Directive 92/93/EEC of 9 November 1992 amending Directive 75/275/EEC concerning the Community list of less- favoured farming areas within the meaning of Directive 75/268/EEC (Netherlands) Official Journal L 338 , 23/11/1992 P. 0040 - 0041COUNCIL DIRECTIVE 92/93/EEC of 9 November 1992 amending Directive 75/275/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Netherlands)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Whereas Directive 75/275/EEC (4) specifies the areas in the Netherlands which appear in the Community list of less-favoured areas within the meaning of Article 3 (5) of Directive 75/268/EEC; Whereas the Netherlands Government has requested, pursuant to Article 2 (1) of Directive 75/268/EEC, an amendment to the said list; Whereas the new areas to appear in the list comply with the criteria and the figures applied pursuant to Directive 75/275/EEC for the purposes of determining the areas concerned within the meaning of Article 3 (5) of Directive 75/268/EEC; Whereas, for the definition of the areas affected by specific handicaps, as referred to in Article 3 (5) of Directive 75/268/EEC, the criteria for island areas were, on the one hand, the existence of unfavourable natural conditions: high winds, excessive local salinity, low potential and poor drainage, and, on the other, constraints arising from the need to preserve landscapes and maintain the rural environment and the tourist nature of the area in question; Whereas the aggregate total area does not exceed 4 % of the entire areas of the Member State concerned, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 75/275/EEC is hereby replaced by the Annex attached hereto. Article 2 This Directive is addressed to the Kingdom of the Netherlands. Done at Brussels, 9 November 1992. For the Council The President D. HURD (1) OJ No L 128, 19. 5. 1975, p. 1. Directive as last amended by Regulation (EEC) No 797/85 (OJ No L 93, 30. 3. 1985, p. 1).(2) OJ No C 260, 9. 10. 1992, p. 8.(3) Opinion delivered on 30 October 1992 (not yet published in the Official Journal).(4) OJ No L 128, 19. 5. 1975, p. 229. Last amended by Directive 88/403/EEC (OJ No L 195, 23. 7. 1988, p. 72). ANNEX LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (5) OF DIRECTIVE 75/268/EEC (NETHERLANDS) Province Number of areas Area (UAA hectares) Groningen 13 3 883 Friesland 39 18 901 Drenthe 21 6 810 Overijssel 30 11 534 Gelderland 32 25 353 Flevoland - - Utrecht 23 5 983 Noord-Holland 24 9 253 Zuid-Holland 20 9 154 Zeeland 16 2 484 Noord-Brabant 23 9 367 Limburg 11 8 193 Total 252 110 915